DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Rejections under USC § 112 and 101
Based on the applicant’s amendments, previous rejections under USC § 112 and 101 are withdrawn and a new rejection is made based upon prior art.

Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Paradise et al. (US 2011/0145093).

Paradise et al. teaches or renders obvious the essential elements of the claims.
Paradise et al. teaches at para 0095:
“The process next continues to act 250, where mobile device 140 may receive user input indicating whether the user desires to add more products to the user's electronic shopping cart. In some embodiments, user input to add more products may simply include operation of mobile device 140 to capture a new bar code image. If more products are desired to be purchased, process 200 may return to act 215, at which another product UPC label may be scanned. If no more products are to be added, and the user desires to "check out" (e.g., if the user selects a "check-out" button), process 200 may continue to act 255, at which mobile device 140 may transmit stored UPC codes for all items in the user's electronic shopping cart (i.e., all products whose UPC labels have been scanned and selected by the user to be placed in the electronic shopping cart) to purchase facilitating server 160.”

Here the user’s camera is a reading device.

The user’s handheld device stores, as in a buffer, a plurality of products records that have been scanned and these are all stored in an electronic shopping cart.
Upon completion of shopping, all of those items in the shopping cart are communicated, in a batch, to the purchase facilitating server.
The communication interface of the claims would simply be the radio communication system of the user’s mobile device.
Regarding sending data ‘in response to a first command received from a terminal device’ it is noted that real communications involve a handshake with several communications back and forth as part of a protocol, and so it can be said that communications come from the server as part of the process.

Regarding dependent claims:
Regarding earlier timing versus later timing (e.g. claim 2), the user either signals that shopping is complete or not. If shopping is complete, the batch product list is communicated now, or sooner. If shopping is not complete, the batch product list is communicated at a later time.
Regarding erasing part of the data (e.g. claim 3) items can be removed from the cart at para 0039 and para 0040.
Regarding erasing all of the data (e.g. claim 4), clearly the purchase buffer is reset when shopping is complete, which can happen presently or at a later time.
Separately, at regular intervals (passage of a set time period), the user’s cart could be backed up to the cloud. Backups are conventional in this type of computing. 
A user’s session/cart is cancelled upon completion of a transaction at any terminal.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876